UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1427



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EARLY D. MONROE, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:06-cv-00691-WMN)


Submitted:   October 18, 2007             Decided:   October 22, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Early D. Monroe, Jr., Appellant Pro Se.         Kathleen E. Lyon,
Kenneth L. Greene, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Early D. Monroe, Jr., appeals the district court’s order

granting summary judgment to the United States on its action

seeking to reduce to judgment an outstanding tax assessment.             We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Monroe, No. 1:06-cv-00691-WMN (D. Md.

Mar. 14, 2007).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -